                                                                                  Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 1 of 77 Page ID #:252



                                                                                     1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                         MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                     2   mlangberg@bhfs.com
                                                                                         EMILY L. DYER (State Bar No. 321707)
                                                                                     3   edyer@bhfs.com
                                                                                         2049 Century Park East, Suite 3550
                                                                                     4   Los Angeles, CA 90067
                                                                                         Telephone: 702.464.7098
                                                                                     5   Facsimile: 310.500.4602
                                                                                     6   Attorneys for Defendant
                                                                                         CITY OF BALDWIN PARK
                                                                                     7
                                                                                     8                         UNITED STATES DISTRICT COURT
                                                                                     9        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                    11   BALDWIN PARK FREE SPEECH                Case No. 2:19-cv-09864 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                         COALITION, an unincorporated
                                                                                    12   association, ROBERT EHLERS, an          Assigned to Honorable Christina A. Snyder
                                                 Los Angel es, CA 90 067




                                                                                         individual,
                                                                                    13                                           APPENDIX OF EXHIBITS IN SUPPORT
                                                                                                      Plaintiffs,                OF DEFENDANT'S OPPOSITION TO
                                                                                    14                                           PLAINTIFFS' MOTION FOR
                                                                                         v.                                      PRELIMINARY INJUNCTION
                                                                                    15
                                                                                         CITY OF BALDWIN PARK,
                                                                                    16
                                                                                                      Defendant.
                                                                                    17
                                                                                    18
                                                                                    19         Defendant City of Baldwin Park hereby submits the attached exhibits in
                                                                                    20   support of its Opposition to Plaintiffs' Motion for Preliminary Injunction:
                                                                                    21
                                                                                    22   EXHIBIT NO.          DESCRIPTION
                                                                                    23           1            Temporary Sign Permit Application
                                                                                    24           2            Email Thread Between M. Langberg and C. Sobel
                                                                                    25           3            GTE California Notice of Violation and Photos
                                                                                    26           4            Sabbah Notice of Violation
                                                                                    27           5            Sabbah Violation Photos
                                                                                    28
                                                                                                                                            Appendix Of Exhibits In Support Of Defendant's
                                                                                                                                   1        Opposition To Plaintiffs' Motion For Preliminary
                                                                                                                                              Injunction (CASE #: 2:19-CV-09884 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 2 of 77 Page ID #:253



                                                                                     1
                                                                                         EXHIBIT NO.       DESCRIPTION
                                                                                     2
                                                                                                6          JP Auto Notice of Violation and Photo
                                                                                     3
                                                                                                7          Nichols Notice of Violation and Photo
                                                                                     4
                                                                                                8          CBRE Photo
                                                                                     5
                                                                                                9          We're Moving Photo (Removed)
                                                                                     6
                                                                                                10         Bingo Photo (Removed)
                                                                                     7
                                                                                                11         7-Eleven Notice of Violation and Photo
                                                                                     8
                                                                                                12         Haunted House Photo
                                                                                     9
                                                                                                13         Electronic Recycling Photo
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                                14         Flip House Photo
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                                15         Now Hiring Photo
                                                                                    12
                                                 Los Angel es, CA 90 067




                                                                                                16         Uncontested Divorce Photo
                                                                                    13
                                                                                                17         Electronic Waste Recycling Photo
                                                                                    14
                                                                                                18         Buy A Home Photo
                                                                                    15
                                                                                    16          19         1000 Biz Cards Photo

                                                                                    17          20         Concert Photo

                                                                                    18          21         Music Photo

                                                                                    19          22         Partners Personnel Notice of Violation and Photo

                                                                                    20          23         Carl's Jr. Notice of Violation and Photo

                                                                                    21          24         Wienerschnitzel Notice of Violation and Photo

                                                                                    22          25         Taco Ready Notice of Violation and Photo
                                                                                    23          26         Auto Tech Warehouse Notice of Violation and Photo
                                                                                    24          27         Hernandez Notice of Violation and Photo
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                                                                         Appendix Of Exhibits In Support Of Defendant's
                                                                                                                                2        Opposition To Plaintiffs' Motion For Preliminary
                                                                                                                                           Injunction (CASE #: 2:19-CV-09884 CAS-E)
                                                                                  Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 3 of 77 Page ID #:254



                                                                                     1   Dated: January 21, 2020              BROWNSTEIN HYATT FARBER
                                                                                                                              SCHRECK, LLP
                                                                                     2                                        EMILY L. DYER
                                                                                     3
                                                                                     4                                        By: /s/ Mitchell J. Langberg
                                                                                                                                 MITCHELL J. LANGBERG
                                                                                     5                                           Attorneys for Defendant
                                                                                                                                 CITY OF BALDWIN PARK
                                                                                     6
                                                                                     7
                                                                                     8
                                                                                     9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                    12
                                                 Los Angel es, CA 90 067




                                                                                    13
                                                                                    14
                                                                                    15
                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                                                                      Appendix Of Exhibits In Support Of Defendant's
                                                                                                                               3      Opposition To Plaintiffs' Motion For Preliminary
                                                                                                                                        Injunction (CASE #: 2:19-CV-09884 CAS-E)
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 4 of 77 Page ID #:255




          EXHIBIT 1
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 5 of 77 Page ID #:256
                                                                   CITY OF BALDWIN PARK
                                                                       PLANNING DIVISION
                                                                  14403 E. PACIFIC AVENUE
                                                                 BALDWIN PARK, CA 91706
                                                                             (626) 813-5261



                        TEMPORARY SIGN PERMITS
         The following are permitted temporary signs within the City of Baldwin Park.

          No more than two temporary signs, of 35 square feet each, may be displayed for each
      business at any one time, each of which may be displayed for a maximum of thirty (30)
  consecutive days and may be displayed up to four (4) nonconsecutive times within a twelve (12)
                              month period. (Section 153.170.060)

 PERMITTED SIGNS

 1.     A banner not exceeding 35 square feet.
 2.     A single-pole flag with ground spikes not exceeding 35 square feet.

 B.     Standard for Temporary Signs.

 Such Temporary Signs shall comply with the following standards:
     Location and attachment. Temporary banner signs shall be attached to the main
       building wall or fence and shall not extend above the roofline or height of the wall or
       fence on which they are located.
     Balloons. Balloons shall not be used in conjunction with any temporary sign.
     Attachment and illumination. Temporary banner signs shall not be freestanding or
       illuminated.

 APPLICATION MATERIALS/FEE
 A sign fee of $21.00 is charged for each temporary sign. A completed temporary sign permit
 application package includes:
    1. Completed Application
    2. Two (2) copies of the drawing or photograph of the proposed temporary sign
                - Show Height, Width and Language
    3. Copy of Business License or Application with validation
    4. A fee of $20.00 per sign

 CERTIFICATION STATEMENT:

 An application may be submitted to the City of Baldwin Park Planning Division located at:

                                      City of Baldwin Park
                                       Planning Division
                                   14403 East Pacific Avenue
                                          Second Floor
                                    Baldwin Park, CA 91706
                                         (626) 813-5261
                                          Office Hours:
                                      Monday – Thursday
                                     7:30 a.m. to 6:00 p.m.
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 6 of 77 Page ID #:257
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 7 of 77 Page ID #:258




          EXHIBIT 2
                 Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 8 of 77 Page ID #:259

Dyer, Emily L.




From:                                Langberg, Mitchell
Sent:                                Friday, January 17, 2020 2:01 PM
To:                                  Carol Sobel
Cc:                                  Dyer, Emily L.
Subject:                             RE: Proposed Orders (Confirmation): 19-cv-09864 CAS


Carol,

Thank you for sending this. Please look at the specific section cited in the actual order. That section only pertains to
exempt signs. This is not a “gotcha” effort. Whatever you say the injunction you seek is, we will respond to. But, I think
you need to be specific about the sections and provisions you seek for which you seek to enjoin enforcement. And, I
don’t think it is the one you cited.

Let me know if I am missing something.

Thanks,

Mitch

Mitchell J. Langberg
Brownstein Hyatt Farber Schreck, LLP
100 North City Parkway, Suite 1600
Las Vegas, NV 89106
702.464.7098 tel
mlangberg@bhfs.com

From: Carol Sobel [mailto:carolsobellaw@gmail.com]
Sent: Friday, January 17, 2020 2:58 PM
To: Langberg, Mitchell
Subject: Fwd: Proposed Orders (Confirmation): 19-cv-09864 CAS




---------- Forwarded message ---------
From: <ProposedOrder_DoNotReply@cacd.uscourts.gov>
Date: Mon, Dec 30, 2019 at 9:45 PM
Subject: Proposed Orders (Confirmation): 19-cv-09864 CAS
To: <carolsobel@aol.com>, <carolsobellaw@gmail.com>

Attached is the proposed order filed with the Court. We had to submit this as a courtesy copy to the court and
both deliveries - to the City and the Court - were identical. Attached is a copy in PDF. The prelim inj is clear
that we are seeking an injunction suspending enforcement of the "Temporary Signs" segment of the ordinance.

Thank you for submitting Proposed Order documents for Case: 19-
cv-09864 CAS



                                                             1
   Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 9 of 77 Page ID #:260

Files you attached:
   11-main.pdf
   11-1.pdf
   PROPOSED ORDER.wpd




United States District Court, Central District of California.




                                          2
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 10 of 77 Page ID #:261




           EXHIBIT 3
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 11 of 77 Page ID #:262
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 12 of 77 Page ID #:263
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 13 of 77 Page ID #:264
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 14 of 77 Page ID #:265
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 15 of 77 Page ID #:266




           EXHIBIT 4
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 16 of 77 Page ID #:267
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 17 of 77 Page ID #:268




           EXHIBIT 5
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 18 of 77 Page ID #:269
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 19 of 77 Page ID #:270




           EXHIBIT 6
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 20 of 77 Page ID #:271
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 21 of 77 Page ID #:272




                      J P Auto Parts Dalewood St
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 22 of 77 Page ID #:273




           EXHIBIT 7
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 23 of 77 Page ID #:274
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 24 of 77 Page ID #:275




        Nichols Lumber & Hardware 13470 Dalewood St
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 25 of 77 Page ID #:276




           EXHIBIT 8
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 26 of 77 Page ID #:277
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 27 of 77 Page ID #:278




           EXHIBIT 9
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 28 of 77 Page ID #:279
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 29 of 77 Page ID #:280




        EXHIBIT 10
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 30 of 77 Page ID #:281
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 31 of 77 Page ID #:282




        EXHIBIT 11
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 32 of 77 Page ID #:283
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 33 of 77 Page ID #:284




            7 Eleven 14101 Francisquito Ave Suite 200




            7 Eleven 14101 Francisquito Ave.Suite 200
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 34 of 77 Page ID #:285




        EXHIBIT 12
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 35 of 77 Page ID #:286
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 36 of 77 Page ID #:287




        EXHIBIT 13
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 37 of 77 Page ID #:288
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 38 of 77 Page ID #:289




        EXHIBIT 14
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 39 of 77 Page ID #:290
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 40 of 77 Page ID #:291




        EXHIBIT 15
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 41 of 77 Page ID #:292
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 42 of 77 Page ID #:293




        EXHIBIT 16
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 43 of 77 Page ID #:294
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 44 of 77 Page ID #:295




        EXHIBIT 17
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 45 of 77 Page ID #:296
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 46 of 77 Page ID #:297




        EXHIBIT 18
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 47 of 77 Page ID #:298
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 48 of 77 Page ID #:299




        EXHIBIT 19
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 49 of 77 Page ID #:300
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 50 of 77 Page ID #:301




        EXHIBIT 20
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 51 of 77 Page ID #:302
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 52 of 77 Page ID #:303




        EXHIBIT 21
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 53 of 77 Page ID #:304
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 54 of 77 Page ID #:305




        EXHIBIT 22
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 55 of 77 Page ID #:306
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 56 of 77 Page ID #:307




  14101 Francisquito Ave Suite# 300 (Partners Personnel / Case# 20-0010)
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 57 of 77 Page ID #:308




        EXHIBIT 23
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 58 of 77 Page ID #:309
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 59 of 77 Page ID #:310




                 13621 Francisquito Ave (Carl’s Jr / Case# 20-0011)
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 60 of 77 Page ID #:311




        EXHIBIT 24
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 61 of 77 Page ID #:312
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 62 of 77 Page ID #:313




             13999 Francisquito Ave (Winereschnitzel / Case# 20-0012)
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 63 of 77 Page ID #:314




        EXHIBIT 25
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 64 of 77 Page ID #:315
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 65 of 77 Page ID #:316




               13621 Fracisquito Ave (Taco Ready / Case# 20-0013)
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 66 of 77 Page ID #:317




        EXHIBIT 26
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 67 of 77 Page ID #:318
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 68 of 77 Page ID #:319




            13443 Dalewood St (AutoTech Warehouse / Case# 20-0014)
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 69 of 77 Page ID #:320
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 70 of 77 Page ID #:321




        EXHIBIT 27
      Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 71 of 77 Page ID #:322
                  City of Baldwin Park
                  Code Enforcement Division
                  14403 East Pacific Avenue
                  Baldwin Park, CA 91706
                  (626) 960-4011 x-462
                  (626) 962-2625 Fax



                                            Notice of Violation
Date: October 28, 2019

HERNANDEZ,MARIA JOSEFINA AND THE MARIA J HERNANDEZ REVOCABLE TRUST
119 S CALVADOS AVE
WEST COVINA, CA 91791-0000

RE:        Case No: CE-19-1357
           APN:     8543-025-048
           Address: 4451 MAINE AVE # A, BALDWIN PARK, CA

To Whom It May Concern:

As you may be aware an inspection of the above property was conducted on October 24, 2019. In an effort to improve and
beautify the community, the City is actively enforcing the City Municipal Code. Therefore, we need your cooperation in
correcting the violations below that existed during the inspection.

This Notice of Violation is to inform you of the violation(s) and to advise you of any corrective action(s) that need to be
completed. You may or may not have been aware that this property is in violation of the City Municipal Code and this
Notice of Violation is an attempt to allow you the time necessary to correct the violation(s). Failure to take the necessary
action(s) may result in the issuance of a misdemeanor citation, Administrative Citation(s), and/or other legal actions being
taken to ensure compliance with the applicable code(s). The City would like to avoid taking any further action(s) and
requests your cooperation in the correction of the violation(s).

The following violations were observed during the property inspection, it is necessary to perform the corrective action
before the Compliance Date. Another inspection will be conducted on or immediately after the compliance date to verify
compliance.

Code Section:                                 Corrective Action:                                          Compliance Date:
BPMC § 111.03(A). Business License            Immediately cease conducting business in the City of        11/12/19
Required. Cease conducting business and       Baldwin Park until you submit a Business License Packet
submit a Business License packet to the       and obtain approval to conduct this type of business in the
City of Baldwin Park. Submitting a            City Of Baldwin Park. Business License is obtained from
Business License packet does not              the Finance Department. Failure to comply with this Notice
quarantee your business license is            could result in administrative citation, a Misdemeanor
approved. The Business License will be        Criminal Prosecution and or other legal action.
considered approved once you receive
your permit in the mail from the Business
License Department
BPMC 153.170.060 (a), (b).                 Any banner, or other non-permitted signage not adhering to 11/12/19
                                           the Baldwin Park Municipal Code must be removed
Temporary commercial signs for a           immediately. Failure to remove banners immediately will
business grand opening or advertising of a result in administrative citations.
special product, sale or event may be
permitted on the site of the business to
which the message pertains. The
    Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 72 of 77 Page ID #:323

following types of temporary signs are
permitted under such circumstances,
provided they comply with the applicable
standards provided.


  (A) Permitted temporary signs. In
addition to exempt temporary signs
pursuant to § 153.170.040(C), upon
application for and approval of a
permit the following types of
temporary signs may be displayed on
the site of any non-residential
property, provided they comply with
applicable standards provided in
division (B) below:
    (1) A banner not exceeding 35
square feet.
    (2) A single-pole flag with
ground spikes not exceeding 35 square
feet.
  (B) Standard for temporary signs.
Such temporary signs under division
(A) above shall comply with the
following standards:
    (1) Maximum number. A
maximum of one banner and one
single-pole flag permitted under this
section may be displayed for each non-
residential property at any given time.
    (2) Maximum duration. Each
temporary sign may be displayed for a
maximum of 30 consecutive days.
Temporary signs may be displayed up
to four nonconsecutive times within a
12-month period.
    (3) Location and attachment.
Temporary banner signs shall be
attached to the main building wall or
fence and shall not extend above the
roofline or height of the wall or fence
on which they are located.
    (4) Balloons. Balloons shall not
be used in conjunction with any
temporary sign.
    (5) Attachment and illumination.
Temporary banner signs shall not be
freestanding or illuminated.
    (6) Safety and maintenance.
Temporary signs shall be kept in a safe
and presentable condition.
    Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 73 of 77 Page ID #:324




If you have any further questions, special circumstances or need the Code Enforcement Officer to contact you, you may
contact the Code Enforcement Division at (626) 960-4011 x-462 on Monday through Thursday between the hours of 8:00
AM and 5:00 PM.

Thank you for your cooperation in this matter,

Melissa Galceran
Code Enforcement Technician

                                                    Photographs




Any banner, or other non-permitted signage not adhering to
   the Baldwin Park Municipal Code must be removed
 immediately. Failure to remove banners immediately will
            result in administrative citations.
      Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 74 of 77 Page ID #:325
                   City of Baldwin Park
                   Code Enforcement Division
                   14403 East Pacific Avenue
                   Baldwin Park, CA 91706
                   (626) 960-4011 x-462
                   (626) 962-2625 Fax



                                            Notice of Violation
Date: October 28, 2019

OWNER/OCCUPANT(S)
4451 MAINE AVE # A
BALDWIN PARK, CA 91706-0000

RE:         Case No: CE-19-1357
            APN:       8543-025-048
            Address: 4451 MAINE AVE # A, BALDWIN PARK, CA

To Whom It May Concern:

As you may be aware an inspection of the above property was conducted on October 24, 2019. In an effort to improve and
beautify the community, the City is actively enforcing the City Municipal Code. Therefore, we need your cooperation in
correcting the violations below that existed during the inspection.

This Notice of Violation is to inform you of the violation(s) and to advise you of any corrective action(s) that need to be
completed. You may or may not have been aware that this property is in violation of the City Municipal Code and this
Notice of Violation is an attempt to allow you the time necessary to correct the violation(s). Failure to take the necessary
action(s) may result in the issuance of a misdemeanor citation, Administrative Citation(s), and/or other legal actions being
taken to ensure compliance with the applicable code(s). The City would like to avoid taking any further action(s) and
requests your cooperation in the correction of the violation(s).

The following violations were observed during the property inspection, it is necessary to perform the corrective action
before the Compliance Date. Another inspection will be conducted on or immediately after the compliance date to verify
compliance.

Code Section:                                  Corrective Action:                                         Compliance Date:
BPMC § 111.03(A). Business License             Immediately cease conducting business in the City of        11/12/19
Required. Cease conducting business and        Baldwin Park until you submit a Business License Packet
submit a Business License packet to the        and obtain approval to conduct this type of business in the
City of Baldwin Park. Submitting a             City Of Baldwin Park. Business License is obtained from
Business License packet does not               the Finance Department. Failure to comply with this
quarantee your business license is             Notice could result in administrative citation, a
approved. The Business License will be         Misdemeanor Criminal Prosecution and or other legal
considered approved once you receive           action.
your permit in the mail from the Business
License Department
BPMC 153.170.060 (a), (b).                 Any banner, or other non-permitted signage not adhering        11/12/19
                                           to the Baldwin Park Municipal Code must be removed
Temporary commercial signs for a           immediately. Failure to remove banners immediately will
business grand opening or advertising of a result in administrative citations.
special product, sale or event may be
    Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 75 of 77 Page ID #:326

permitted on the site of the business to
which the message pertains. The
following types of temporary signs are
permitted under such circumstances,
provided they comply with the applicable
standards provided.


  (A) Permitted temporary signs. In
addition to exempt temporary signs
pursuant to § 153.170.040(C), upon
application for and approval of a
permit the following types of
temporary signs may be displayed on
the site of any non-residential
property, provided they comply with
applicable standards provided in
division (B) below:
    (1) A banner not exceeding 35
square feet.
    (2) A single-pole flag with
ground spikes not exceeding 35 square
feet.
  (B) Standard for temporary signs.
Such temporary signs under division
(A) above shall comply with the
following standards:
    (1) Maximum number. A
maximum of one banner and one
single-pole flag permitted under this
section may be displayed for each
non-residential property at any given
time.
    (2) Maximum duration. Each
temporary sign may be displayed for a
maximum of 30 consecutive days.
Temporary signs may be displayed up
to four nonconsecutive times within a
12-month period.
    (3) Location and attachment.
Temporary banner signs shall be
attached to the main building wall or
fence and shall not extend above the
roofline or height of the wall or fence
on which they are located.
    (4) Balloons. Balloons shall not
be used in conjunction with any
temporary sign.
    (5) Attachment and illumination.
Temporary banner signs shall not be
freestanding or illuminated.
    Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 76 of 77 Page ID #:327

    (6) Safety and maintenance.
Temporary signs shall be kept in a
safe and presentable condition.




If you have any further questions, special circumstances or need the Code Enforcement Officer to contact you, you may
contact the Code Enforcement Division at (626) 960-4011 x-462 on Monday through Thursday between the hours of 8:00
AM and 5:00 PM.

Thank you for your cooperation in this matter,

Melissa Galceran
Code Enforcement Technician

                                                     Photographs




Any banner, or other non-permitted signage not adhering to
   the Baldwin Park Municipal Code must be removed
 immediately. Failure to remove banners immediately will
            result in administrative citations.
Case 2:19-cv-09864-CAS-E Document 23-5 Filed 01/21/20 Page 77 of 77 Page ID #:328
